            Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 1 of 30




 1   Jason Hain (State Bar No. 295721) ^ r                          k. 'I


     LAW OFFICES OF JASON HAIN | ^i 4U C.                   Oi
 2   100 Pine Street, Suite 1250
     San Francisco, California 94111
 3   Telephone: 831-227-6892
     Facsimile: 415-795-9692
 4   jason@jasonhainlaw.com                                                 F1
 5
     Attorneyfor RELATOR                                                       OCT 1 i            \
     KARLA ABEA
 6                                                                             SUSAN Y- SOONG
 7

                                       UNITED STATES DISTRICT COURT
 8

                                  NORTHERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES ex rel. KARLA ABEA                        CnV 18 62 9fi
11
            RELATOR,                                        COMPLAINT FOR:
                                                                                                             w
12
     vs.                                                        1. Violation of 31 U.S.C. § 3729 et seq.
13                                                             2.   Fraud
     DEBBIE ODIYE, GODWIN ODIYE and DOES I                     3. Violation of Penal Code § 496
     through 50, inclusive.
14                                                             4. Breach of Covenant of Quiet Enjoyment
            Defendants.                                        5.   Unlawful Business Practices
15                                                             6.   Common Count
                                                               7.   Intentional Infliction of Emotional Distress
16
                                                                8. Negligence/Personal Injury
17                                                             9.   Nuisance
                                                                10. Breach of the Warranty of Habitability
18                                                              11. Violation of Civil Code § 1940.9
                                                                12. Breach of Contract
19
                                                                13. Violation of Civil Code § 1942.4
20
                                                            FILED UNDER SEAL

21

22                                                          JURY TRIAL DEMANDED


23
     COMES NOW, QUITAM RELATOR, KARLA ABEA ("RELATOR"), who states the following in her
24   complaint against Defendants DEBBIE ODIYE, GODWIN ODIYE:

25
                                         JURISDICTION AND VENUE
26
     1.     This action arises under the laws of the United States to redress violations of the Federal False
27
     Claims Act, 31 U.S.C. §3729 et seq. ("FCA").
28

            COMPLAINT FOR VIOLATION OF 31 U.S.C. § 3729 AND JURY DEMAND
            Page 1 of23
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 2 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 3 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 4 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 5 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 6 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 7 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 8 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 9 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 10 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 11 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 12 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 13 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 14 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 15 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 16 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 17 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 18 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 19 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 20 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 21 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 22 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 23 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 24 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 25 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 26 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 27 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 28 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 29 of 30
Case 3:18-cv-06296-WHA Document 1 Filed 10/15/18 Page 30 of 30
